Citation Nr: 1634874	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to burial benefits, to include cremation reimbursement.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 to February 1963.  He died in February 2008 and the appellant is the individual whose personal funds were used to pay cremation expenses.  See 38 C.F.R. § 3.1601(a)(1)(ii) (2014). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded this matter in April 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran died in February 2008.

2. Service connection was not in effect for any disability at the time of his death.

3. At the time of his death, he was not receiving a VA pension or VA compensation benefits.

4. There was no claim or claims for compensation or pension pending at the time of his death that would have resulted in the award of compensation or a pension.

5. The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty.
6. The Veteran did not die while in a VA medical center, domiciliary, or a nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria are not met for payment of nonservice-connected burial benefits, to include reimbursement for cremation.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence VA will obtain versus the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159.

As for this claim for payment of nonservice-connected burial benefits, the Board finds a discussion of whether VA complied with the VCAA is not required because the claim is being denied as a matter of law.  Thus, no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

II. Analysis

The appellant submitted an application for payment of VA burial benefits for the deceased Veteran.  Unfortunately, the Board finds no basis to grant her claim.

VA burial benefits include a burial allowance and plot or internment allowance.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  For example, if a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  However, since service connection had not been established for any disability during the Veteran's lifetime, these provisions do not apply to this appeal.

If a veteran's death is not service connected, entitlement to a burial allowance is warranted based upon the following conditions at the time of death: (1) the veteran was in receipt of VA pension or compensation; or (2) the veteran had an original or reopened claim for benefits pending at the time of his death (or in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement); or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  VA will also grant burial benefits if a veteran dies from nonservice-connected causes while "properly hospitalized" by VA, in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

Here, the Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty.  He did not have any service-connected disabilities at the time of his death nor was he receiving non-service connected pension.  He did not have any claims pending or otherwise unadjudicated at the time of his death.

The appellant maintains the Veteran was admitted to the VA Medical Center in Bay Pines, Florida up until the date of his death.  She claims that he was discharged home, and on the way home he suffered a stroke and was transported to the nearest private emergency room where he died shortly after.

Unfortunately, the evidence does not show that the Veteran died from nonservice-connected causes while "properly hospitalized" by VA in a VA or non-VA facility, or in transit to a VA facility.  VA treatment records show the Veteran was hospitalized for several days in early February 2008 for generalized weakness and back pain related to his stage IV prostate cancer with metastasis to his bones.  At that time he was offered hospice care, but refused and indicated he wanted to go home; he was discharged home on February 5, 2008.  Treatment records from Manatee Memorial Hospital indicate that he was admitted the same day after collapsing at his home.  Upon arriving home, he was unable to exit his vehicle and the appellant contacted emergency services to transport him to the nearest hospital.  Treatment records from Manatee Memorial Hospital show a diagnosis of cerebrovascular accident, or stroke.  A discharge summary dated February 9, 2008 indicates that the Veteran was to be discharged to hospice care; however, before the transfer occurred, he died at Manatee Memorial Hospital.  Thus, since the Veteran was not "properly hospitalized" by VA in a VA or non-VA facility, or in transit to a VA facility at the time of his death, a burial allowance cannot be granted.

Based on the foregoing, the Board unfortunately finds no legal basis to grant the appellant's claim for non-service-connected burial benefits for reimbursement for cremation services.  The Board is certainly mindful and very appreciative of the Veteran's honorable service in defense of our nation.  However, since the law is dispositive, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis, 6 Vet. App. at 427-28.  The Board is sympathetic to the loss of the Veteran, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  In other words, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (2014).  Accordingly, entitlement to burial benefits, to include cremation reimbursement, is denied.


ORDER

Entitlement to burial benefits, to include cremation reimbursement, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


